DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Other prior art
Asterjadhi (US-20190208470)
Shin (US-20140044045)

Claim Objections
Claim 17 objected to because of the following informalities:  numbering missing.  Appropriate correction is required.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Independent Claims
Claim(s) 1, 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20150312386) in view of Jia (US-20200195381).
As to claim 1, 11, 19: Lee teaches a device, the device comprising processing circuitry coupled to storage, the processing circuitry configured to: generate an extreme high throughput (EHT) data portion of a frame such that the EHT data portion is to be scrambled using an EHT data scrambler that uses an initialization seed having a bit size that matches a first order of a polynomial used for the EHT data scrambler ([0148, 251]: generator polynomial of order 7 scrambles using 7-bit scrambler seed); initialize the EHT data scrambler using the initialization seed ([0148, 251]: generator polynomial of order 7 scrambles using 7-bit scrambler seed), … ; generate scrambled data using the polynomial ([0148, 251]: generator polynomial of order 7 scrambles using 7-bit scrambler seed), … ; and cause to send the frame with the scrambled data to a station device ([0074]: transmitting includes scrambling).
Lee may not explicitly teach EHT.  However, Jia teaches EHT (abstract, fig.3a, [0002, 0031]).
Thus, it would have been obvious to one of ordinary skill in the art to implement EHT, taught by Jia, into the IEEE802.11 WLAN system ([0005]), taught by Lee, in order to implement a well-known feature of a pre-defined protocol and to enable higher throughputs. In addition it would have been obvious to combine Lee and Jia in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Lee may not explicitly teach wherein the bit size of the initialization seed is greater than seven bits but less than or equal to 16 bits … wherein the first order of the polynomial is greater than seven but less than or equal to 16. However, it is generally considered to be within the ordinary skill in the art to adjust, vary, select or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value.  The burden of showing criticality is on Applicant.  In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955); In re Saether, 492 F.2d 849, 181 USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Since Lee discloses initialization seed and polynomials having 7-bits, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the number of bits, including being between 8 and 16, absent a showing of criticality by Applicant.  

Dependent Claims
Claim(s) 2, 3, 4, 12, 13, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20150312386), Jia (US-20200195381) in view of Zhang (US-20120314869).
As to claim 2, 12, 20: Lee teaches the device of claim 1, 11, 19.
Lee may not explicitly teach wherein the initialization seed is indicated in a service field of the EHT data portion.  However, Zhang teaches wherein the initialization seed is indicated in a service field of the EHT data portion ([0009, 0077]: service bits + reserve bits for scrambler seed).
Thus, it would have been obvious to one of ordinary skill in the art to implement service field, taught by Zhang, into the 802.11 WLAN ([0005]), taught by Lee, in order to implement a well-known feature of a pre-defined protocol and to enable scrambling of the data. In addition it would have been obvious to combine Lee and Zhang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 3, 13: Lee teaches the device of claim 2, 12.
Lee may not explicitly teach wherein the service field of the EHT data portion. However, Zhang teaches wherein the service field of the EHT data portion ([0009, 0077]: service bits + reserve bits for scrambler seed).
Thus, it would have been obvious to one of ordinary skill in the art to implement service field, taught by Zhang, into the 802.11 WLAN ([0005]), taught by Lee, in order to implement a well-known feature of a pre-defined protocol and to enable scrambling of the data. In addition it would have been obvious to combine Lee and Zhang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Lee, Zhang may not explicitly teach has a length of 16 bits.  However, it is generally considered to be within the ordinary skill in the art to adjust, vary, select or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value.  The burden of showing criticality is on Applicant.  In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955); In re Saether, 492 F.2d 849, 181 USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Since Zhang discloses a service field having a bit length, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the number of bits for the service field, including 16 bits, absent a showing of criticality by Applicant.  

As to claim 4, 14: Lee teaches the device of claim 3, 13.
Lee may not explicitly teach wherein the length of the service field is equal to the bit size of the initialization seed plus a number of reserved bits.  However, Zhang teaches wherein the length of the service field is equal to the bit size of the initialization seed plus a number of reserved bits ([0009, 0077]: service bits + reserve bits for scrambler seed).
Thus, it would have been obvious to one of ordinary skill in the art to implement service field, taught by Zhang, into the 802.11 WLAN ([0005]), taught by Lee, in order to implement a well-known feature of a pre-defined protocol and to enable scrambling of the data. In addition it would have been obvious to combine Lee and Zhang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Lee, Zhang may not explicitly teach totaling 16 bits. However, it is generally considered to be within the ordinary skill in the art to adjust, vary, select or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value.  The burden of showing criticality is on Applicant.  In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955); In re Saether, 492 F.2d 849, 181 USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Since Zhang discloses a service field having a bit length, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the number of bits for the service field, including 16 bits, absent a showing of criticality by Applicant.  

Claim(s) 5, 6, 9, 10, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20150312386) in view of Jia (US-20200195381).
As to claim 5, 15: Lee teaches the device of claim 1, 11, wherein the polynomial comprises the first order associated with a first register and a second order associated with a second register, wherein the first order is greater than the second order ([0148, 251, 253]: generator polynomial of order 7 and order 4 scrambles using 7-bit scrambler seed on register values).

As to claim 6, 16: Lee teaches the device of claim 5, 15, wherein generating the scrambled data comprises performing an exclusive OR (XOR) operation between the first register and the second register using the polynomial ([0148, 251, 253]: XOR operation between order 7 and order 4).

As to claim 9: Lee teaches the device of claim 1, further comprising a transceiver configured to transmit and receive wireless signals ([0028, 0063, 147]: transceiver, antenna).

As to claim 10: Lee teaches the device of claim 9, further comprising an antenna coupled to the transceiver to cause to send the frame ([0028, 0063, 147]: transceiver, antenna).

Claim(s) 7, 8, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20150312386), Jia (US-20200195381) in view of Lewis (US-20040128589).
As to claim 7, 17: Lee teaches the device of claim 6, 16.
Lee may not explicitly teach wherein an output of the XOR operation is fed back into a plurality of registers of the EHT data scrambler.  However, Lewis teaches wherein an output of the XOR operation is fed back into a plurality of registers of the EHT data scrambler (fig.3, [0010]: linear feedback shift register).
Thus, it would have been obvious to one of ordinary skill in the art to implement LFSR, taught by Lewis, into the 802.11 scrambler, taught by Lee, in order to implement a well-known feature of a pre-defined protocol and to provide a means by which to scramble the data. In addition it would have been obvious to combine Lee and Lewis in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 8, 18: Lee teaches the device of claim 7, 17.
Lee may not explicitly teach wherein the output of the XOR operation is also XOR with data bits of the EHT data portion to generate the scrambled data.  However, Lewis teaches wherein the output of the XOR operation is also XOR with data bits of the EHT data portion to generate the scrambled data (fig.3, [0010]: linear feedback shift register).
Thus, it would have been obvious to one of ordinary skill in the art to implement LFSR, taught by Lewis, into the 802.11 scrambler, taught by Lee, in order to implement a well-known feature of a pre-defined protocol and to provide a means by which to scramble the data. In addition it would have been obvious to combine Lee and Lewis in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/           Primary Examiner, Art Unit 2466